Pages where confidential treatment has been requested are stamped “Confidential Treatment Requested and the Redacted Material has been separately filed with the Commission,” and places where information has been redacted have been marked with (***). EXHIBIT 10.10 RBC Capital Markets, LLC3 World Financial Center200 Vesey StreetNew York, New York 10281Telephone: (212) 858-7000 DATE: March 3, 2015 TO: CSG Systems International Inc. 9555 Maroon Circle Englewood, CO 80112 ATTENTION: **** ***** FACSIMILE: (***) ***** FROM: RBC Capital Markets, LLC as agent for Royal Bank of Canada TELEPHONE: (212) 858-7000 FACSIMILE: (212) 428-3053 SUBJECT: Fixed Notional Accelerated Share Repurchase Transaction Dear Sir/Madam: The purpose of this letter agreement (this “Confirmation”) is to confirm the terms and conditions of the Transaction entered into between Royal Bank of Canada (“RBC”) and CSG Systems International Inc. (“Counterparty”) on the Trade Date specified below (the “Transaction”). This Confirmation constitutes a “Confirmation” as referred to in the Agreement specified below. Disclosure of Agency Relationship RBC has appointed as its agent, its indirect wholly-owned subsidiary, RBC Capital Markets, LLC (“RBCCM”), for purposes of conducting on RBC’s behalf, a business in privately negotiated transactions in options and other derivatives. You hereby are advised that RBC, the principal and stated counterparty in the Transactions, duly has authorized RBCCM to market, structure, negotiate, document, price, execute and hedge transactions in over-the-counter derivative products. RBCCM has full, complete and unconditional authority to undertake such activities on behalf of RBC. RBCCM acts solely as agent and has no obligation, by way of issuance, endorsement, guarantee or otherwise with respect to the performance of either party under the Transaction. The Transaction is not insured or guaranteed by RBCCM. The definitions and provisions contained in the 2quity Derivatives Definitions (the “Equity Definitions,” as published by the International Swaps and Derivatives Association, Inc. (“ISDA”)) are incorporated into this Confirmation. #86902642v5 *** Confidential Treatment Requested and the Redacted Material has been separately filed with the Commission. 1. This Confirmation evidences a complete and binding agreement between RBC and Counterparty as to the terms of the Transaction to which this Confirmation relates and shall supersede all prior or contemporaneous written or oral communications with respect thereto. This Confirmation shall be subject to an agreement (the “Agreement”) in the form of the 2aster Agreement as if RBC and Counterparty had executed an agreement in such form, without any Schedule but with the elections set forth in this Confirmation (and the election of USD as the Termination Currency). The Transaction shall be the only transaction under the Agreement. If there exists any ISDA Master Agreement between RBC and Counterparty or any other confirmation or other agreement between RBC and Counterparty pursuant to which an ISDA Master Agreement is deemed to exist between RBC and Counterparty, then, notwithstanding anything to the contrary in such ISDA Master Agreement, confirmation or agreement or any other agreement to which RBC and Counterparty are parties, the Transaction shall not be considered a transaction under, or otherwise governed by, such existing or deemed to be existing ISDA Master Agreement. If there is any inconsistency among the Agreement, this Confirmation and the Equity Definitions, the following will prevail for purposes of the Transaction in the order of precedence indicated: (i) this Confirmation; (ii) the Equity Definitions; and (iii) the Agreement. 2. The terms of the particular Transaction to which this Confirmation relates are as follows: General Terms: Trade Date: March 3, 2015 Seller: RBC Buyer: Counterparty Shares: The common stock of Counterparty, par value USD0.01 per share (Ticker Symbol: “CSGS”) Prepayment: Applicable Prepayment Amount: As provided in Annex B to this Confirmation. Prepayment Date: The Trade Date Exchange: NASDAQ Related Exchange(s): All Exchanges Calculation Agent: RBC. Whenever the Calculation Agent is required to act or to exercise judgment in any way with respect to the Transaction hereunder, it shall do so in good faith and in a commercially reasonable manner. Valuation Terms: Averaging Dates: Each of the consecutive Exchange Business Days commencing on, and including, the Exchange Business Day immediately following the Trade Date and ending on, and including, the Final Averaging Date. 2 #86902642v5 *** Confidential Treatment Requested and the Redacted Material has been separately filed with the Commission. Final Averaging Date: The Scheduled Final Averaging Date; provided that RBC shall have the right to elect, in its sole discretion, at any time, to accelerate the Final Averaging Date to any date thatis on or after the Scheduled Earliest Acceleration Date by written notice to Counterparty no later than 11:59 P.M., New York City time, on the Exchange Business Day immediately following the accelerated Final Averaging Date. Scheduled Final Averaging Date: As provided in Annex B to this Confirmation. Scheduled Earliest Acceleration Date: As provided in Annex B to this Confirmation. Valuation Date: The Final Averaging Date. Averaging Date Disruption: Modified Postponement, provided that notwithstanding anything to the contrary in the Equity Definitions, if a Market Disruption Event occurs on any Averaging Date, the Calculation Agent may, in its good faith and in commercially reasonable manner, if appropriate in light of market conditions, regulatory considerations or otherwise, take any or all of the following actions: (i) postpone the Scheduled Final Averaging Date in accordance with Modified Postponement (as modified herein) and/or (ii) determine that such Averaging Date is a Disrupted Day only in part, in which case the Calculation Agent shall (x) determine the VWAP Price for such Disrupted Day based on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day taking into account the nature and duration of such Market Disruption Event and (y) determine the Settlement Price in a commercially reasonable manner based on an appropriately weighted average instead of the arithmetic average described under “Settlement Price,” below, with such Settlement Price based on, the duration of any Market Disruption Event, the volume, historical trading patterns and price of the Shares, and changes in volatility, stock loan rate, value of any commercially reasonable Hedge Positions in connection with the Transaction,liquidity relevant to the Shares or to the Transaction.Any Exchange Business Day on which, as of the date hereof, the Exchange is scheduled to close prior to its normal close of trading shall be deemed not to be an Exchange Business Day; if a closure of the Exchange prior to its normal close of trading on any Exchange Business Day is scheduled following the date hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in full.Section 6.6(a) of the Equity Definitions is hereby amended by replacing the word “shall” in the fifth line thereof with the word “may,” and by deleting clause (i) thereof, and Section 6.7(c)(iii)(A) of the Equity Definitions is hereby amended by replacing the word “shall” in the sixth and eighth line thereof with the word “may.” 3 #86902642v5 *** Confidential Treatment Requested and the Redacted Material has been separately filed with the Commission. Market Disruption Events: Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the words “during the one hour period that ends at the relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” in clause (ii) thereof, and (B) by replacing the words “or (iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a Regulatory Disruption.” Section 6.3(d) of the Equity Definitions is hereby amended by deleting the remainder of the provision following the term “Scheduled Closing Time” in the fourth line thereof. Regulatory Disruption: Any event that RBC, in its reasonable good faith discretion, based on the advice of counsel, determines it appropriate with regard to any legal, regulatory or self-regulatory requirements or related policies and procedures for RBC to refrain from or decrease any market activity in connection with the Transaction. RBC shall notify Counterparty as soon as reasonably practicable that a Regulatory Disruption has occurred and the Averaging Dates affected by it. Settlement Terms: Initial Share Delivery: On the Initial Share Delivery Date, RBC shall deliver to Counterparty the Initial Shares. Initial Share Delivery Date: The first Exchange Business Day following the Trade Date. Initial Shares: As provided in Annex B to this Confirmation. Settlement Date: The date that falls one Settlement Cycle following the Valuation Date. Settlement: On the Settlement Date, RBC shall deliver to Counterparty the Number of Shares to be Delivered, if a positive number. If the Number of Shares to be Delivered is a negative number, the Counterparty Settlement Provisions in Annex A shall apply. Number of Shares to be Delivered: A number of Shares equal to (a) the Total Number of Shares minus (b) the aggregate number of Shares delivered on the Initial Share Delivery Date. Total Number of Shares: A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the Settlement Price minus (ii) the Settlement Price Adjustment Amount. Settlement Price Adjustment Amount As provided in Annex B to this Confirmation. Settlement Price: The arithmetic average of the VWAP Prices for all Averaging Dates. 4 #86902642v5 *** Confidential Treatment Requested and the Redacted Material has been separately filed with the Commission. VWAP Price: For any Averaging Date, the Rule 10b-18 dollar volume weighted average price per Share for such day based on transactions executed during the regular trading session (including any extensions thereof) for the Exchange on such day (without regard to pre-open or after hours trading outside of such regular trading session), as reported on Bloomberg Page “CSGS AQR SEC” (or any successor thereto) on such day or, in the event such price is not so reported on such day for any reason or is manifestly incorrect, as determined in good faith and in a commercially reasonable manner by the Calculation Agent using a volume weighted method. Excess Dividend Amount: For the avoidance of doubt, all references to the Excess Dividend Amount in Section 9.2(a)(iii) of the Equity Definitions shall be deleted. Other Applicable Provisions: To the extent either party is obligated to deliver Shares hereunder, the provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement contained in Section 9.11 of the Equity Definitions shall be modified by excluding any representations therein relating to restrictions, obligations, limitations or requirements under applicable securities laws arising as a result of the fact that Counterparty is the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable as if “Physical Settlement” applied to the Transaction. Dividends: Excess Dividend: For any calendar quarter, any dividend or distribution on the Shares with an ex-dividend date occurring during such calendar quarter (other than any dividend or distribution of the type described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend) (a “Dividend”) the amount or value of which per Share (as determined by the Calculation Agent), when aggregated with the amount or value (as determined by the Calculation Agent) of any and all previous Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds the Ordinary Dividend Amount for such quarter.“Extraordinary Dividend” means the per Share cash dividend or distribution, or a portion thereof, declared by Counterparty on the Shares that is classified by the board of directors of Counterparty as an “extraordinary” dividend. Consequences of Excess Dividend: The declaration by the Issuer of any Excess Dividend, the ex-dividend date for which occurs or is scheduled to occur during the Relevant Dividend Period, shall, at RBC’s election in its sole discretion, constitute an Additional Termination Event, with Counterparty as the sole Affected Party and the Transaction as the sole Affected Transaction. Ordinary Dividend Amount: As set forth in Annex B. 5 #86902642v5 *** Confidential Treatment Requested and the Redacted Material has been separately filed with the Commission. Consequences of Early Ordinary Dividend Payment: If an ex-dividend date for any Dividend that is not (x) an Excess Dividend, (y) a dividend or distribution of the type described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions and (z) an Extraordinary Dividend, occurs during any calendar quarter occurring (in whole or in part) during the Relevant Dividend Period and is prior to the Scheduled/Estimated Ex-Dividend Date for the relevant calendar quarter (as determined by the Calculation Agent), the Calculation Agent shall make such adjustment to the exercise, settlement, payment or any other terms of the Transaction as the Calculation Agent determines appropriate to preserve the fair value of the Transaction after taking into account such Dividend. Scheduled/Estimated Ex-Dividend Dates: As set forth in Annex B for each calendar quarter. Relevant Dividend Period: The period from, and including, the Trade Date to, and including, the Relevant Dividend Period End Date. Relevant Dividend Period End Date: If the Number of Shares to be delivered is negative, the last day of the Settlement Valuation Period; otherwise, the Settlement Date. Share Adjustments: Method of Adjustment: Calculation Agent Adjustment; provided that the declaration or payment of Dividends shall not be a Potential Adjustment Event.
